11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Gerardo Luna
Appellant
Vs.       Nos. 11-05-00147-CR, 11-05-00148-CR, and
11-05-00149-CR --
            Appeals
from Midland County
 
State of Texas
Appellee
 
Gerardo
Luna entered pleas of guilty to the offenses of possession of cocaine,[1]
possession of cocaine with intent to deliver,[2]
and delivery of cocaine.[3]  Plea bargain agreements were reached. In each
case, the trial court convicted appellant and assessed punishment pursuant to
the plea agreement at confinement for eight years.  We dismiss the appeals.
The
clerk=s record
for each appeal was filed in this court on April 25, 2005.  In each case, the clerk=s record contains the trial court=s certification of defendant=s right to appeal stating that
appellant has no right to appeal and has waived his right to appeal.  On April 26, 2005, the clerk of this court
wrote the parties and asked appellant to respond on or before May 11, 2005,
showing grounds for continuing these appeals. 
There has been no response.
Therefore,
the appeals are dismissed for want of jurisdiction.
 
PER CURIAM
May 19, 2005
Do not
publish.  See TEX.R.APP.P.
47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.




[1]Cause No. 11-05-00147-CR.


[2]Cause No. 11-05-00148-CR.


[3]Cause No. 11-05-00149-CR.